Case: 12-10303     Document: 00511982641         Page: 1     Date Filed: 09/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 11, 2012
                                     No. 12-10303
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL ANTHONY DAVIS,

                                                  Plaintiff-Appellant

v.

KAREN L. COLLINS; TERRI L. LASSITER; CHRISE WOLFE, Assistant United
States Attorney; MICHAEL J. WORLEY, Assistant United States Attorney,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-92


Before CLEMENT, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Michael Anthony Davis, federal prisoner # 33896-177, appeals the district
court’s dismissal of his pro se civil rights complaint. Davis has been barred from
proceeding in forma pauperis (IFP) under 28 U.S.C. § 1915(g) because, on at
least three prior occasions while incarcerated, he brought a civil action or appeal
in a court of the United States that was dismissed as frivolous, malicious, or for
failure to state a claim upon which relief could be granted. See Davis v. United


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10303    Document: 00511982641      Page: 2    Date Filed: 09/11/2012

                                  No. 12-10303

States, 4:11-CV-00064-Y (N.D. Tex. July 6, 2011) (unpublished) (dismissing civil
complaint as malicious); Davis v. Baker, 251 F. App’x 899 (5th Cir. 2007)
(unpublished) (dismissing appeal from dismissal of civil rights complaint as
frivolous and barring Davis from proceeding IFP in the future under § 1915(g));
Davis v. Baker, 4:06-CV-886 (N.D. Tex. Jan. 10, 2007) (unpublished) (dismissing
civil rights complaint as frivolous); Davis v. Baker, No. 4:07-CV-068-A (N.D. Tex.
May 3, 2007) (unpublished) (dismissing civil rights complaint as frivolous); and
Davis v. Inmate Trust Fund, No. 1:03-cv-00732-SS (W.D. Tex. Oct. 16, 2003)
(unpublished) (dismissing civil rights complaint for failure to state a claim upon
which relief may be granted). Further, Davis has not alleged that he is “under
imminent danger of serious physical injury.” § 1915(g).
      Accordingly, Davis’s IFP status is decertified, and the appeal is dismissed.
Davis has 15 days from the date of this opinion to pay the full appellate filing fee
to the clerk of the district court, should he wish to reinstate his appeal.
      IFP DECERTIFIED; APPEAL DISMISSED.




                                         2